        Case: 3:19-cv-00094-bbc Document #: 1 Filed: 02/06/19 Page 1 of 4



                    UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

THE ESTATE OF TREQUELLE
TYREKE VANN-MARCOUEX,
by its Special Administrator
Debra Ann Vann,

              Plaintiff,

                      v.                                     Case No.: 19 CV 94

WOOD COUNTY,

            Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       NOW COMES THE PLAINTIFF, The Estate of Trequelle Tyreke Vann-Marcouex, by its

Special Administrator Debra Ann Vann, by its attorneys, Gingras, Cates & Wachs by Dana J.

Wachs and Paul A. Kinne, and hereby states the following as the Complaint in the above-

referenced matter.

                               NATURE OF PROCEEDINGS

       1.     This is a civil action under 42 U.S.C. sec. 1983, the Fourth, Eighth and Fourteenth

Amendments to the United States Constitution, including but not limited to the Substantive Due

Process Clause, brought to redress the defendant’s deliberate indifference to a serious medical

condition, namely suicide, at the Wood County Jail, that resulted in the death by suicide of

Trequelle Tyreke Vann-Marcouex (Trequelle Vann).

                                           PARTIES

       2.     At all times relevant to this action, Trequelle Vann was an adult resident of the State

of Wisconsin. He died on August 19, 2018. Accordingly, his estate, by Special Administrator
         Case: 3:19-cv-00094-bbc Document #: 1 Filed: 02/06/19 Page 2 of 4



Debra Vann, is the proper plaintiff.

        3.      Wood County is a municipal corporation organized pursuant to the laws of the State

of Wisconsin. Wood County operates the Wood County Jail.

                                  JURDISDICTION and VENUE

        4.      This court has jurisdiction over plaintiff’s claims pursuant to 42 U.S.C. § 1983, the

Fourth, Eighth and Fourteenth Amendments to the United States Constitution, and 28 U.S.C. §§

1331 and 1343.

        5.      Venue in the Western District of Wisconsin pursuant to 28 U.S.C. § 1391 is proper

insofar as the defendant is located in this district, and the events giving rise to the claim took place

within this district.

                                   FACTUAL ALLEGATIONS

        6.      Wood County operates the Wood County Jail and is responsible for setting policies

for the treatment of detainees.

        7.      Wood County is required to establish and implement policies and procedures

designed to identify serious medical conditions from which detainees suffer, and it is required to

establish and implement policies and procedures for the care and observation of detainees.

        8.      On or about August 2, 2018, Stevens Point police officers arrested Trequelle Vann

and took him to the Wood County Jail where he remained until his injury.

        9.      Officials at the Wood County Jail knew that Trequelle Vann was suicidal.

        10.     In spite of this knowledge, Wood County personnel failed to monitor Trequelle

Vann for suicide risk.

        11.     On or about August 15, 2018, Trequelle Vann hanged himself at the Wood County


                                                   2
         Case: 3:19-cv-00094-bbc Document #: 1 Filed: 02/06/19 Page 3 of 4



Jail.

        12.     Trequelle Vann died on August 19, 2018, as a result of injuries sustained from

hanging on August 15.

        13.     Wood County, as a matter of policy, failed to provide staff with adequate training

in suicide risk recognition and prevention.

        14.     Wood County, as a matter of policy, failed to provide sufficient staff to monitor

prisoners known to be suicidal.

        15.     Prior to Trequelle Vann’s death, Wood County experienced multiple suicide

attempts, at least some of which were completed by death.

        16.     In response to these suicide acts, Wood County made no changes to policies

designed to prevent future suicides, despite the knowledge that its policies were inadequate.

                    CAUSE OF ACTION AGAINST WOOD COUNTY
              DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
                           OFFICIAL CAPACITY CLAIM

        17.     Plaintiff states the preceding paragraphs as if set forth fully herein.

        18.     Wood County’s knowing failure to have policies, procedures and / or protocols by

which suicide risk could be identified and by which suicidal prisoners could be monitored for

suicide prevention violated Trequelle Vann’s rights as set forth in the Fourth, Eighth and

Fourteenth Amendments to the United States Constitution, as such failure demonstrates a

deliberate indifference to a known serious medical condition (suicide).

        19.     Wood County’s conduct alleged in the previous paragraph caused Trequelle Vann

severe and permanent physical, emotional, psychological and economic injuries, including death.

        WHEREFORE, the plaintiff demands a trial by jury and the following relief:


                                                   3
       Case: 3:19-cv-00094-bbc Document #: 1 Filed: 02/06/19 Page 4 of 4



      1.     Judgment in an amount sufficient to compensate the plaintiff for his injuries and

             losses;

      2.     Equitable relief designed to prevent future violations of the law;

      3.     Pre- and post-judgment interest;

      4.     An award of attorneys’ fees and costs; and

      5.     Any other relief the Court deems just to award.

      Dated this 5th day of February, 2019.

                                        GINGRAS CATES & WACHS LLP
                                        Attorneys for Plaintiff

                                        s/ Paul A. Kinne
                                        Paul A. Kinne
                                        State Bar Number: 1021493
                                        Dana J. Wachs
                                        State Bar Number: 1009908

1850 Excelsior Drive
Madison, WI 53717
Phone: (608) 833-2632
Fax: (608) 833-2874
Email: kinne@gcwlawyers.com
Email: wachs@gcwlawyers.com




                                                4
